HALL, Judge
dissenting.
¶26 In Chamberlain, our supreme court established that, as a general rule, state executive officials are entitled only to qualified immunity in defamation actions brought against them in their official capacity. 151 Ariz. at 558, 729 P.2d at 912. The defendant in Chamberlain was the Director of the Arizona Department of Health Services, an office that the court characterized as “roughly comparable to that of a federal cabinet officer.” Id. at 554, 729 P.2d at 908.2 The court stated that “the general rule of qualified immunity announced in Grimm3 should govern the case before us [,]” but it did not foreclose the possibility that absolute immunity might be appropriate for other high-level executive officers. Indeed, as noted by the majority, supra, ¶ 8, the court recognized that “there may be some government offices that require absolute immunity,” but believed that “in the vast majority of cases, qualified immunity will adequately protect state executive officials.” Id. at 558, 729 P.2d 905, 729 P.2d at 912.
¶ 27 Thus, Chamberlain does not require the result reached by the majority. Moreover, it appears that every other state that recognizes the concept of high-level executive officer immunity extends such a defense to its attorney general. I believe that, if the doctrine of absolute immunity for high-level executive officers is to have any real applica*181tion in Arizona, a constitutional executive officer such as the attorney general must be absolutely privileged to make defamatory statements when acting pursuant to the authority of his office. The majority, however, construes the Chamberlain exception so narrowly as to render it, as a practical matter, non-existent. Because my views on this subject differ substantially from those of my colleagues, I discuss them more fully below.
¶ 28 As a preliminary matter, I note that the rationale for allowing high-level executive officers to defeat defamation actions by claiming absolute immunity is not simply, as suggested by the majority, to reheve such officers from the personal burden of being hauled into court to defend their statements. Rather, as explained in the Restatement (Second) Torts § 591 cmt. a (1977), absolute immunity is intended to protect the public’s interest in the effective operation of government:
Complete freedom in performing the duties of the important executive offices of the ... State requires the absolute privilege to publish defamatory matter of others when the publications are incidental to the performance of the duties of the office. The public welfare is so far dependent upon a reasonable latitude of discretion in the exercise of functions of high executive offices that their incumbents may not be hindered by the possibility of a civil action for defamation in connection therewith.
The public interest in encouraging public officials to speak with complete candor without fear of civil liability reaches its zenith when the public official is a high-level executive official such as the attorney general. See Barr, 360 U.S. at 573, 79 S.Ct. 1335 (the heads of executive departments are entitled to a greater degree of protection from defamation claims than lesser governmental officials because “the higher the post, the broader the range of responsibilities, and the wider the scope of discretion”).
¶29 The majority cites Chamberlain for the proposition that the Arizona Supreme Court has “endorsed the use of governmental ‘immunity as a defense only when its application is necessary to avoid a severe hampering of a governmental function or thwarting of established public policy.’ ” 151 Ariz. at 558, 729 P.2d at 912 (quoting Ryan v. State, 134 Ariz. 308, 311, 656 P.2d 597, 600 (1982)). The majority then rejects the attorney general’s claim that denying him absolute immunity will severely hamper a governmental function or thwart an established public policy. If this is the correct test to determine whether the attorney general is entitled to claim absolute immunity, my colleagues may be right. However, here we are dealing with the issue of high-level executive immunity rather than governmental immunity, which are supported by differing rationales, and the proposal in Ryan for determining the availability of governmental (i.e., sovereign) immunity4 is ill-suited as a standard for determining the availability of executive officer immunity. Indeed, in Ryan, in which the supreme court abandoned the public/private duty doctrine, it nonetheless “hasten[ed] to point out that certain areas of immunity must remain [,]” including high-level executive immunity. 134 Ariz. at 310, 656 P.2d at 599. But after Chamberlain, which public officials may claim high-level executive officer immunity?
¶ 30 The attorney general is Arizona’s chief legal officer, A.R.S. § 41-192(A) (2004), and is one of only five constitutional officers comprising the executive department, all of whom are elected.5 As such, he is the peo-*182pie’s lawyer and it is paramount that he be able to communicate fully and effectively with the public — his “client” — regarding the activities of his office. The harm to the public would be substantial if an attorney general hesitated in explaining the activities of his office for fear of otherwise incurring tort liability.6
¶ 31 My view on this issue is consistent with the law in other states. Indeed, every state court that recognizes some form of high-level executive officer immunity that has addressed the issue has concluded that its attorney general is absolutely immune from common-law liability for such communications, including press releases or similar statements concerning litigation. See, e.g., People ex rel Hartigan v. Knecht Services, Inc., 216 Ill.App.3d 843, 159 Ill.Dec. 318, 575 N.E.2d 1378 (1991) (press release regarding litigation); Gautsche v. State, 67 A.D.2d 167, 415 N.Y.S.2d 280 (NY.App.Div.1979) (same); Matson v. Margiotti 371 Pa. 188, 88 A.2d 892 (Penn.1952) (release to press of letter aUeging that assistant district attorney was a Communist), disapproved on other grounds by Com. v. Schab, 477 Pa. 55, 383 A.2d 819 (1978); Salazar v. Morales, 900 S.W.2d 929 (Tex.App.1995) (statements made to press concerning termination of assistant attorney general); Gold Seal Chinchillas, Inc. v. State, 420 P.2d 698 (Wash.1966) (press release concerning litigation).
¶ 32 As a matter of public policy, I beheve the best approach to this issue is set forth in the Restatement § 591(b):
An absolute privilege7 to publish defamatory matter concerning another in communications made in the performance of his official duties exists for
(b) a governor or other superior executive officer of a state.
¶ 33 The Restatement position, which is followed by the majority of states, accommodates Chamberlain’s acknowledgement that some high-level executive officers might be entitled to absolute immunity by permitting a case-by-ease determination whether a particular office holder, other than the governor, qualifies as a “superior executive officer.” At the very least, however, the attorney general, as one of five elected heads of Arizona’s constitutional executive departments would fall within the category of superior executive officer and would be entitled to claim absolute immunity when communicating with the public in matters concerning his official duties. “All of the state courts that have considered the question have agreed that the absolute privilege ... protects at least the governor [and] the attorney-general____” Restatement § 591 cmt. c.
¶ 34 The majority attempts to dismiss my reliance on § 591(b) of the Restatement with the comment, ¶ 20, infra, that, “by expressly choosing to reject the rationale in Barr, [Chamberlain ] also rejected the rationale contained in Restatement (Second) § 591.” In Barr, the United States Supreme Court *183held that all executive officers, regardless of rank, were absolutely privileged to make defamatory statements in the course of their official duties. 360 U.S. at 570-71, 79 S.Ct. 1335. That position appears as § 591(a) of the Restatement, and applies to “any executive or administrative officer of the United States.” Chamberlain rejected Barr’s expansive rule of absolute immunity, expressed in Restatement § 591(a), as have most other state courts. See Restatement § 591 cmt. c (“The* greater number of the state courts have not made the extension to the point of the federal rule and some have expressly confined the absolute privilege to superior officers of the States.”). Clearly, however, notwithstanding the majority’s contrary suggestion, Chamberlain did not establish a rigid rule precluding absolute immunity for all state executive officials. Instead, the supreme court left the door open for some high-level executive officers to assert absolute immunity in a manner consistent with Restatement § 591(b). By its decision today, the majority closes that door.8
¶ 35 Under my proposed analysis based on § 591(b), because the attorney general necessarily qualifies as a superior executive officer, the resolution of the issue of absolute immunity in this case would depend on the answer to the following question: Was the attorney general acting in the performance of his official duties when his office issued the press release? My answer to this question is “yes” even though, as the majority points out, none of the statutes that delineate the duties of the attorney general require him to issue press releases regarding the initiation of litigation. This is so because, notwithstanding the lack of specific statutory authorization, the public nonetheless has a right to be informed by the attorney general of actions taken by him in his official capacity. As explained by the Restatement, the phrase “performance of his official duties”
does not mean that the publication must be one that the officer in question is required to make, as when the head of a department is required by law to file an annual report concerning its affairs. It is enough that the publication is one that the officer is authorized to make in his capacity as an officer.
§ 591 cmt. f.
¶36 Until now, no jurisdiction had found the lack of a specific statute authorizing its attorney general to make press releases to be an impediment to a claim of absolute immunity in such circumstances. See, e.g., Gold Seal Chinchillas, 420 P.2d at 701 (“No statutory delineation of such responsibility is necessary, however, inasmuch as the Attorney General, as an elected officer of cabinet rank in state government, has an implicit duty by virtue of his position to inform the people of the state of Washington of actions taken in his official capacity.”); see also Hultman v. Blumenthal, 67 Conn.App. 613, 787 A.2d 666, 674 (2002) (“The defendant was informing the public of an investigation duly conducted by his office and was carrying out the government policy of reporting to the public those facts that the attorney general claimed supported the allegations of medicaid fraud.”). In my opinion, because the issuance of the press release served to inform the public of the activities taken by the attorney general in his official capacity, it is a communication for which he should be afforded absolute immunity.
¶37 In summary, I believe the attorney general, as a constitutional executive officer, should be absolutely immune from lawsuits arising from communications made by him in the performance of his official duties. *184Therefore, I respectfully dissent from the majority’s contrary holding.

. The director is appointed by the governor from a list of names submitted by a search committee and serves at her pleasure. A.R.S. § 36-102 (2003).


. Grimm v. Ariz. Bd. of Pardons and Paroles, 115 Ariz. 260, 564 P.2d 1227 (1977).


. The full quote from Ryan is: “Employing the spirit of the Stone decision, we propose to endorse the use of governmental immunity as a defense only when its application is necessary to avoid a severe hampering of a governmental function or thwarting of established public policy." 134 Ariz. at 311, 656 P.2d at 600. (emphasis added). In response to the invitation issued it in Ryan, the legislature in 1994 adopted the Actions Against Public Entities or Public Employees Act, which is codified at A.R.S. 12-820 to 12-826 (2003). The Act restored in part the doctrine of sovereign immunity abolished by Stone v. Ariz. Highway Comm'n, 93 Ariz. 384, 381 P.2d 107 (1963), but did not impact high-level executive immunity. See 12-820.05(A) ("Except as specifically provided in this article, this article shall not be construed to affect, alter or otherwise modify any other rules of tort immunity regarding ... public officers as developed at common law____”).


. The four other officers of the executive department are the governor, secretary of state, state treasurer, and superintendent of public instruction. Ariz. Const. art. 5, § 1. Each of these *182officers is subject to significant institutional pressures and intense media scrutiny that dampen any ardor to make outrageous or false public statements. For example, in addition to standing for election once every four years, each of these officers is, unlike the department head in Chamberlain, subject to recall. Ariz. Const. art. 8, § 1. Moreover, as a practicing attorney, the attorney general faces the prospect of state bar disciplinary proceedings if he makes extrajudicial statements that violate ethical rules. See, e.g., Ariz. R. Sup.Ct. 42, Ethical Rule 3.6 (2004) (Trial Publicity).


. The press release issued by the attorney general in this case, entitled "Terry Goddard Files Lawsuit Over Developer’s Destruction of State Resources,” was a two-page summary of a twenty-nine page multi-count civil action the attorney general filed on behalf of five state agencies. As explained in the press release, the lawsuit "stems from Johnson’s attempt in 2003 to construct a large residential community in southern Pinal County and his work on the banks of the Little Colorado River in Apache County” and alleges "numerous violations of state law and destruction of the State’s natural and archeological resources[.]” A complete copy of the attorney general's press release is available at http://www. azag.gov/press — releases/2005/Feb05.html.


. "Absolute privilege” is the term traditionally used to describe the absolute immunity given government officials in defamation actions. See Chamberlain, 151 Ariz. at 554 n. 1, 729 P.2d at 908 n. 1 (noting that the terms "immunity” and “privilege” are used interchangeably, but opting to "use ‘immunity’ because it better describes the substantive effect of the asserted defense”).


. The majority holds the door slightly ajar for "situations in which the Attorney General is the policy maker.” ¶ 22, supra. By this comment, the majority apparently sees a relevant distinction between situations when the attorney is acting directly on behalf of the state, e.g., in consumer fraud actions, and when, as is more commonly the case, he is giving legal advice or acting on behalf of a department of the state. The parties do not rely on the distinction drawn by the majority and my research has not disclosed any other state court that embraces such a distinction. Although the attorney general's authority is more limited when representing a state agency, as the state’s chief legal officer, he is responsible for prosecuting all "proceedings in which the state or an officer thereof in his official capacity is a party.” A.R.S. § 41-193(A)(1) (2004). More importantly, his duty to keep the public informed of his official activities is not dependent on the source of his statutory authority.